Title: To Thomas Jefferson from the Danbury Baptist Association, [after 7 October 1801]
From: Danbury Baptist Association
To: Jefferson, Thomas


Sir,
[after 7 Oct. 1801]
Among the many millions in America and Europe who rejoice in your Election to office; we embrace the first opportunity which we have enjoy’d in our collective capacity, since your Inauguration, to express our great satisfaction, in your appointment to the chief Magistracy in the United States: And though our mode of expression may be less courtly and pompious than what many others clothe their addresses with, we beg you, Sir to believe, that none are more sincere.
Our Sentiments are uniformly on the side of Religious Liberty—That Religion is at all times and places a Matter between God and Individuals—That no man aught to suffer in Name, person or effects on account of his religious Opinions—That the legetimate Power of civil Goverment extends no further than to punish the man who works ill to his neighbour: But Sir, our constitution of goverment is not specific. Our antient charter, together with the Laws made coincident therewith, were adopted as the Basis of our goverment, At the time of our revolution; and such had been our Laws & usages, & such still are; that religion is consider’d as the first object of Legislation; & therefore what religious privileges we enjoy (as a minor part of the State) we enjoy as favors granted, and not as inalienable rights: and these favors we receive at the expence of such degrading acknowledgements as are inconsistant with the rights of freemen. It is not to be wondred at therefore; if those, who seek after power & gain under the pretence of goverment & Religion should reproach their fellow men—should reproach their chief Magistrate, as an enemy of religion Law & good order because he will not, dares not assume the prerogative of Jehovah and make Laws to govern the Kingdom of Christ.
Sir, we are sensible that the President of the united States, is not the national Legislator, & also sensible that the national goverment cannot destroy the Laws of each State; but our hopes are strong that the sentiments of our beloved President, which have had such genial Effect already, like the radiant beams of the Sun, will shine & prevail through all these States and all the world till Hierarchy and tyranny be destroyed from the Earth. Sir when we reflect on your past services, and see a glow of philanthropy and good will shining forth in a course of more than thirty years we have reason to believe that America’s God has raised you up to fill the chair of State out of that good will which he bears to the Millions which you preside over. May God strengthen you for the arduous task which providence & the voice of the people have cal’d you to sustain and support you in your Administration against all the predetermin’d opposition of those who wish to rise to wealth & importance on the poverty and subjection of the people
And may the Lord preserve you safe from every evil and bring you at last to his Heavenly Kingdom throug Jesus Christ our Glorious Mediator.
Signed in behalf of the Association



Nehh. Dodge
}
The Committee


Ephm. Robbins


Stephen S Nelson



